DETAILED ACTION
Remarks
Applicant’s amendment and response dated 8/5/22 has been provided in response to the 5/17/22 Office Action which rejected claims 2-5,7-12,14-18, 20 and 21, wherein claims 2, 10, and 17 have been amended. Thus, claims 2-5,7-12,14-18, 20 and 21 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 2, 5, 8-10, 12, 15-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 10,838,697 B2 in view of Gustfasson et al. (US Patent 11,030,552 B1) and/or Tappan et al. (US Patent Application 2015/0186483 A1) and/or Agresta et al. (US Patent 7,747,480 B1). Additionally, claims 2, 5, 8-10, 12, 15-18, 20 and 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,127,021 B1 in view of Gustfasson et al. (US Patent 11,030,552 B1), Tappan et al. (US Patent Application 2015/0186483 A1) and/or Agresta et al. (US Patent 7,747,480 B1). Independent claims 2, 10 and 17 of the instant application are obvious in view of patented claim 1 in both patents respectively in that the patented claims contain all the limitations of the instant claims, except that:
Instant claim 2 recites “wherein the first data type comprises geographic data” at line 6 and “said analyzing comprises applying one or more fuzzy matching rules to the at least some data items” at lines 8-9;
Instant claim 10 recites “wherein the first data type comprises at least one of dates or times” at line 6 and “said analyzing comprises applying one or more fuzzy matching rules to the at least some data items” at lines 8-9;
Instant claim 17 recites “wherein the first data type comprises scalars” at line 6“said analyzing comprises applying one or more fuzzy matching rules to the at least some data items” at lines 8-9;
Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated in almost every aspect by the patented claims.
However, in an analogous art relating to data visualization, Gustafsson teaches “wherein a first data type comprises geographic data,” and “wherein a first data type comprises at least one of dates or times,” see Figs:1, 3 and associated text, e.g. col.5 lines 47-61 and col.6 lines 56-65. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Gustafsson in order to provide a more efficient and simpler method/system of providing recommendations for the best visualizations based on analyzed data.
Additionally, in an analogous art relating to data analysis, Tappan teaches “wherein a first data type comprises scalars,” see e.g.Fig.3 and associated text, e.g. [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Tappan in order to provide a more efficient method/system of visualizing and grouping analyzed data types.
In addition, in an analogous art to data analysis, Agresta teaches “analyzing comprises applying one or more fuzzy matching rules to the at least some data items,” see e.g. Fig.1 and associated text, e.g. col 3 lines 32-35. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Agresta in order to provide an easier and more efficient method/system of analyzing and managing various data types.
Furthermore, dependent claims 5, 8, 9, 12, 15, 16, 18, 20 and 21 of the instant application are obvious in view of claims 1, 2 and 10 of patent 10,838,697 and claims 1-5 and 7 of patent 10,127,021 in that the claims of both patents contain all of the limitations of the instant claims. Therefore, Claims 2, 5, 8-10, 12, 15-18, 20 and 21 of the instant application are not patently distinct from the patented claims and as such are unpatentable for obvious-type double patenting.

The analysis is as follows:

17/070207 (Instant Application)
US PATENT 10,838,697
US Patent 
10,127,021
2. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: 


analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items, wherein the first data type comprises geographic data and wherein said analyzing comprises applying one or more fuzzy matching rules to the at least some data items; 

selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types, wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map, and wherein the first visualization type comprises at least one of: map, heat map, or geographic map; 




generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items; and 

causing display of the first displayable data visualization.
1. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: 


analyzing at least some data items of a set of data items to determine one or more attributes of the set of data items; 



selecting, based at least in part on the one or more attributes of the set of data items, a first one or more data visualization types of a plurality of data visualization types, wherein the plurality of data visualization types are built-in and include at least one of: time series, scatter plot, histogram, chart, graph, table, map, heat map, or geographic map; 







generating a first plurality of displayable data visualizations based at least in part on a portion of the set of data items and at least some of the first one or more data visualization types; 


causing display of the first plurality of displayable data visualizations, wherein: at least a first displayable data visualization of the first plurality of displayable data visualizations is displayed as a thumbnail and is manipulable to allow user interactivity with at least a portion of the set of data items, and is further is selectable to cause display of an enlarged version of the first displayable data visualization that is also interactive, at least the first displayable data visualization and a second displayable data visualization of the first plurality of displayable data visualizations are displayed simultaneously, and information displayed in the first displayable data visualization and the second displayable data visualization includes at least the portion of the set of data items; receiving a user input modifying at least one of the data items of the portion of the set of data items on which the first plurality of displayable data visualizations is based at least in part; generating an additional one or more displayable data visualizations based at least in part on the modified data items, wherein at least some of the additional one or more displayable data visualizations are displayed as thumbnails and are manipulable to allow user interactivity with at least a portion of the modified data items; and causing display of the additional one or more displayable data visualizations.
Claim 9: The computer system of claim 8, wherein the one or more attributes include a type of the set of data items 
1. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: receiving an indication of a set of data items; automatically analyzing at least some data items of the set of data items to determine one or more attributes of the set of data items; 


automatically selecting, based at least in part on the one or more attributes of the set of data items, a first one or more data visualization types of a plurality of data visualization types, wherein the plurality of data visualization types comprise a plurality of built in formats for displaying and visualizing sets of data items, and wherein the plurality of data visualization types includes at least one of: time series, scatter plot, histogram, chart, graph, table, map, heat map, or geographic map; applying the set of data items to the first one or more data visualization types to generate a first plurality of displayable data visualizations; 





causing display of the first plurality of displayable data visualizations, wherein: at least a first displayable data visualization of the first plurality of displayable data visualizations is interactive and includes at least part of the applied set of data items, at least a second displayable data visualization of the first plurality of displayable data visualizations is interactive and includes at least part of the applied set of data items, at least the second displayable data visualization that is interactive is selectable to cause display of an enlarged version of the second displayable data visualization that is also interactive and includes at least part of the applied set of data items, at least the first and second displayable data visualizations are displayed simultaneously, and at least some of the first plurality of displayable data visualizations are displayed as interactive thumbnails; receiving a user input modifying the set of data items that are represented in the plurality of displayable data visualizations; in response to the user input, transforming the set of data items into an updated set of data items; automatically analyzing at least some data items of the updated set of data items to determine one or more attributes of the updated set of data items; automatically selecting, based at least in part on the one or more attributes of the updated set of data items, a second one or more data visualization types of the plurality of data visualization types; applying the updated set of data items to the second one or more data visualization types to generate a second one or more displayable data visualizations; and causing display of the second one or more displayable data visualizations, wherein at least one displayable data visualization of the second one or more displayable data visualizations is interactive.

Claim 3: The computer implemented method of claim 1, wherein the one or more attributes include a type of the set of data items
Claim 5
Claim 10
Claim 7
Claim 8
Claim 1
Claim 1
Claim 9
Claim 2
Claim 2, 4, 5
Claim 10
Claim 1
Claim 1
Claim 12
Claim 10
Claim 7
Claim 15
Claim 1
Claim 1
Claim 16
Claim 2
Claim 2, 4, 5
Claim 17
Claim 1
Claim 1
Claim 18
Claim 10
Claim 7
Claim 20
Claim 1
Claim 7
Claim 21
Claim 2
Claims 2, 4, 5

The analysis for the other rejected claims not specifically presented above is similar. Please see rejection below.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 5, 7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US Patent 11,030,552 B1) in view of Agresta et al. (US Patent 7,747,480 B1).

As to claim 2, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66) wherein the first data type comprises geographic data (and col.5 lines 47-61), 
 	 selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: map, heat map, or geographic map (See e.g. col.8 lines 55-62), generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein said analyzing comprises applying one or more fuzzy matching rules to the at least some data items.

In an analogous art of analyzing and displaying data, however, Agresta teaches analyzing comprises applying one or more fuzzy matching rules to the at least some data items (see Fig.1 and associated text, e.g. col.3 lines 32-35 - The rules that define the criteria for commonality are stored in the services 32 components. In order to create the "best record" for each processed data asset, the services 32 access the knowledge base 34 for data type-specific algorithms that enable matching and standardization using fuzzy searching and linking processes).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Agresta in order to provide an easier and more efficient method/system of analyzing and managing various data types.

As to claim 5, Gustafsson also teaches wherein the set of data items includes one or more column headers, and wherein the first data type is determined, at least in part, based on the one or more column headers (See e.g. col.4 lines 59-64 and col.5 lines 47-61).

As to claim 7, Gustafsson also teaches wherein the first data type is determined, at least in part, based on another attribute of at least a portion of the set of data items (see e.g. col. 6 lines 32-44).

As to claim 10, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66) wherein the first data type comprises at least one dates or times (and col.5 lines 47-61), 
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: time series or calendar (See e.g. col.6 lines 53-56), 
generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein said analyzing comprises applying one or more fuzzy matching rules to the at least some data items.

In an analogous art of analyzing and displaying data, however, Agresta teaches analyzing comprises applying one or more fuzzy matching rules to the at least some data items (see Fig.1 and associated text, e.g. col.3 lines 32-35 - The rules that define the criteria for commonality are stored in the services 32 components. In order to create the "best record" for each processed data asset, the services 32 access the knowledge base 34 for data type-specific algorithms that enable matching and standardization using fuzzy searching and linking processes).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Agresta in order to provide an easier and more efficient method/system of analyzing and managing various data types.

As to claim 11, Gustafsson also teaches wherein the first displayable data visualization comprises time series, including a time series plot (See e.g. col.6 lines 53-56).

As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above. 

As to claim 14, the limitations of claim 14 are substantially similar to the limitations of
claim 7, and therefore, is rejected for the reasons stated above.

8.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Agresta, as applied to claim 1 above, and further in view of Stolte et al. (US Patent Application Publication 2009/0319556 A1).
As to claim 3, Gustafsson in view of Agresta teaches the limitations of claim 1, but does not specifically teach wherein the geographic data comprises at least one of: geographic coordinates, map coordinates, or latitude and longitude coordinates.
In an analogous art of data analysis, however, Stolte teaches wherein the geographic data comprises at least one of: geographic coordinates, map coordinates, or latitude and longitude coordinates (see e.g. [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Agresta to incorporate/implement the limitations as taught by Stolte in order to provide a more efficient and user friendly method of generating map views of data.

As to claim 4, Stolte further teaches wherein the geographic data comprises geographic abbreviations (see Fig.2A and associated text, e.g. [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Agresta to incorporate/implement the limitations as taught by Stolte in order to provide a more efficient and user friendly method of generating map views of data.

9.	Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Agresta, as applied to claims 2 and 10 above, and further in view of Bhaskaran et al. (US Patent Application Publication 2013/0275904 A1).
As to claim 8, Gustafsson in view of Agresta teaches the limitations of claim 2, but does not specifically teach receiving a user input modifying data items that are represented in the first displayable data visualization; and causing display of an updated first displayable data visualization.
In an analogous art of data visualization, however, Bhaskaran teaches receiving a user input modifying data items that are represented in the first displayable data visualization; and causing display of an updated first displayable data visualization (See e.g. [0021] and [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Agresta to incorporate/implement the limitations as taught by Bhaskaran in order to provide a more intuitive and faster way for users to interact with visualizations in a user interface.

As to claim 9, Bhaskaran further teaches wherein the user input modifying data items comprises at least one of: combining the data items with one or more other data items, receiving and applying a query of the set of data items, or receiving and filtering based on a selection of particular data items or types of data items of interest to the user (see Figs: 7, 8 and associated text, e.g. [0044] and [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Agresta to incorporate/implement the limitations as taught by Bhaskaran in order to provide a more intuitive and faster way for users to interact with visualizations in a user interface.

As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.

As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above.

10.	Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US Patent 11,030,552 B1) in view of  Agresta (US Patent 9,275,482 B1) and Tappan et al (US Patent Application Publication 2015/0186483 A1).

As to claim 17, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66),
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: scatter plot, line plot, chart, or graph (See e.g. col.8 lines 55-62),
 generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein said analyzing comprises applying one or more fuzzy matching rules to the at least some data items.

In an analogous art of analyzing and displaying data, however, Agresta teaches analyzing comprises applying one or more fuzzy matching rules to the at least some data items (see Fig.1 and associated text, e.g. col.3 lines 32-35 - The rules that define the criteria for commonality are stored in the services 32 components. In order to create the "best record" for each processed data asset, the services 32 access the knowledge base 34 for data type-specific algorithms that enable matching and standardization using fuzzy searching and linking processes).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Agresta in order to provide an easier and more efficient method/system of analyzing and managing various data types.

Gustafsson in view of Agresta does not specifically teach wherein the first data type comprises scalars.

In an analogous art of data analysis, however, Tappan teaches wherein a first data type comprises scalars (see e.g.Fig.3 and associated text, e.g. [0037]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Agresta to incorporate/implement the limitations as taught by Tappan in order to provide a more efficient method/system of visualizing and grouping analyzed data types.

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.

11. 	Claim(s) 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US Patent 11,030,552 B1) in view of  Agresta (US Patent 9,275,482 B1) and Tappan et al (US Patent Application Publication 2015/0186483 A1), as applied to claim 17 above, and further in view of Bhaskaran et al. (US Patent Application Publication 2013/0275904 A1).
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.

As to claim 21, the limitations of claim 21 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194